Name: 78/328/EEC: Commission Decision of 16 March 1978 extending Commission Decision 78/200/EEC of 20 January 1978 authorizing Member States to permit temporarily the marketing of forestry reproductive material not complying with requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-07

 Avis juridique important|31978D032878/328/EEC: Commission Decision of 16 March 1978 extending Commission Decision 78/200/EEC of 20 January 1978 authorizing Member States to permit temporarily the marketing of forestry reproductive material not complying with requirements of Council Directive 66/404/EEC Official Journal L 093 , 07/04/1978 P. 0034 - 0036 Greek special edition: Chapter 03 Volume 20 P. 0187 ++++COMMISSION DECISION OF 16 MARCH 1978 EXTENDING COMMISSION DECISION 78/200/EEC OF 20 JANUARY 1978 AUTHORIZING MEMBER STATES TO PERMIT TEMPORARILY THE MARKETING OF FORESTRY REPRODUCTIVE MATERIAL NOT COMPLYING WITH REQUIREMENTS OF COUNCIL DIRECTIVE 66/404/EEC ( 78/328/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/404/EEC OF 14 JUNE 1966 ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL ( 1 ) , AS LAST AMENDED BY COUNCIL DIRECTIVE 75/445/EEC OF 26 JUNE 1975 ( 2 ) , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF , HAVING REGARD TO THE REQUESTS SUBMITTED BY THE NINE MEMBER STATES , WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF FORESTRY SPECIES IS AT PRESENT INSUFFICIENT IN ALL MEMBER STATES SO THAT THEIR REQUIREMENTS FOR REPRODUCTIVE MATERIAL CONFORMING TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE CANNOT BE MET ; WHEREAS THIRD COUNTRIES ARE NO MORE IN A POSITION TO SUPPLY SUFFICIENT REPRODUCTIVE MATERIAL OF THE RELEVANT SPECIES WHICH CAN AFFORD THE SAME GUARANTEES AS COMMUNITY REPRODUCTIVE MATERIAL AND WHICH CONFORMS TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE ; WHEREAS BY DECISION 78/200/EEC OF 20 JANUARY 1978 ( 3 ) THE COMMISSION HAS AUTHORIZED THE MEMBER STATES TO PERMIT TEMPORARILY THE MARKETING OF FORESTRY REPRODUCTIVE MATERIAL WHICH SATISFIES LESS STRINGENT REQUIREMENTS ; WHEREAS THE COMMISSION HAS MEANWHILE COMPLETED ITS EXAMINATION OF FURTHER REQUESTS ; WHEREAS THE MEMBER STATES SHOULD THEREFORE BE AUTHORIZED TEMPORARILY ALSO TO PERMIT THE MARKETING OF THE REPRODUCTIVE MATERIAL SATISFYING LESS STRINGENT REQUIREMENTS LISTED IN THE ANNEX TO THIS DECISION ; WHEREAS IT SEEMS APPROPRIATE , IN RESPECT OF THE EQUIVALENCE OF FOREST REPRODUCTIVE MATERIAL PRODUCED IN AUSTRIA , TO LIMIT THE DURATION OF VALIDITY OF THE PRESENT DECISION TO THE PERIOD UP TO THE ENTRY INTO FORCE OF COUNCIL DECISION 78/262/EEC OF 6 MARCH 1978 ON THE EQUIVALENCE OF FOREST REPRODUCTIVE MATERIAL PRODUCED IN AUSTRIA ( 4 ) ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JANUARY 1978 , THERE SHALL BE ADDED TO THE ANNEX TO DECISION 78/200/EEC THE ENTRIES SET OUT IN THE ANNEX HERETO . ARTICLE 2 BY DEROGATION FROM ARTICLE 3 ( 1 ) OF DECISION 78/200/EEC , THE AUTHORIZATIONS GRANTED UNDER ARTICLE 1 CONCERNING THE FIRST MARKETING IN THE TERRITORY OF DIFFERENT MEMBER STATES , SHALL EXPIRE ON 31 MARCH 1978 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 MARCH 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 196 , 26 . 7 . 1975 , P . 14 . ( 3 ) OJ NO L 62 , 4 . 3 . 1978 , P . 27 . ( 4 ) OJ NO L 72 , 14 . 3 . 1978 , P . 5 . BILAG - ANLAGE - ANNEX - ANNEXE - ALLEGATO - BIJLAGE MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATO MEMBRO - LID-STAAT*ABIES ALBA MILL.*FAGUS SILVATICA L.*LARIX DECIDUA MILL .* *KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST* D*500*A , CS , DDR*10 000*A , CH , CS , DDR , R*150*A , CS* F****200*A , CS , PL ( ALT . 900 M ) * GB*260*A , CH , DDR , PL , R***** *PICEA ABIES KARST.*PINUS NIGRA ARN.*PINUS STROBUS L .* D*150*A , CS , DDR , H , PL , R , SU*500*A , YU*100*A , CS , DDR , USA , ( APPALACHIANS ) * B***100*A , YU*20*A , YU* F***700*A , F , YU*** GB***100*A*** NL***200*A , YU*** *QUERCUS BOREALIS MICHX .** D*5 000*A , CS , DDR , USA ( APPALACHIANS ) ** GB*5 100*A , CS , PL , R** LEGEND THE MEMBER STATES AND THE STATES OF PROVENANCES ARE INDICATED IN THE ORDER OF THE ABBREVIATIONS OF THE INTERNATIONAL CODE USED FOR MOTOR VEHICLES . 1 . MEMBER STATES B = KINGDOM OF BELGIUM D = FEDERAL REPUBLIC OF GERMANY F = FRENCH REPUBLIC GB = UNITED KINGDOM NL = KINGDOM OF THE NETHERLANDS 2 . STATES OF PROVENANCES A = AUSTRIA CH = SWITZERLAND CS = CZECHOSLOVAKIA DDR = GERMAN DEMOCRATIC REPUBLIC PL = POLAND R = ROMANIA SU = UNION OF SOVIET SOCIALIST REPUBLICS USA = UNITED STATES OF AMERICA YU = YUGOSLAVIA